Citation Nr: 0811245	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  06-20 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for generalized 
atherosclerosis, coronary artery disease (CAD) and coronary 
artery stenosis (claimed as atherosclerotic cardiovascular 
disease) to include as secondary to the service-connected 
disabilities of diabetes mellitus, Type II (DM) and post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and observer, C.B.




ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
December 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim.

The veteran filed the present claim of entitlement to service 
connection in August 2005, and in December 2005, the RO 
denied the claim, secondary to DM.  The veteran subsequently 
filed a notice of disagreement in January 2006 and was issued 
a statement of the case in April 2006.  The veteran perfected 
his claim in May 2006, at which time he also raised the 
alternate theory of entitlement to service connection 
secondary to PTSD.

The veteran participated in a Travel Board hearing with the 
undersigned Veterans Law Judge in January 2008.  A transcript 
of that proceeding has been associated with the veteran's 
claims file.  At the time of the hearing, the veteran 
submitted additional medical evidence and statements in 
support of his claim.  He also provided the corresponding 
waiver of agency of original jurisdiction consideration.


FINDING OF FACT

The veteran's currently diagnosed generalized 
atherosclerosis, CAD and coronary artery stenosis are not the 
result of a disease or injury in service, nor are they 
secondary to or aggravated by the veteran's service-connected 
DM or PTSD.


CONCLUSION OF LAW

The veteran's generalized atherosclerosis, CAD and coronary 
artery stenosis were not incurred in or aggravated by active 
military service or presumptively related thereto, nor are 
they related to or aggravated by any service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his or her behalf.  See Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence, which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

Prior to the initial adjudication of the veteran's claim, a 
letter dated in October 2005 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 187.  The veteran 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to the claim.  The October 2005 
letter told him to provide any relevant evidence in his 
possession.  See Pelegrini II, at 120-21.  The Board notes 
that while the October 2005 letter only provided notice of 
how to substantiate a secondary service connection claim for 
DM, the veteran was provided with a supplemental statement of 
the case addressing his alternate theory of entitlement to 
secondary service connection due to PTSD.  The veteran was 
provided an opportunity to participate in his claim and was 
provided actual notice of how to substantiate a secondary 
service connection claim.  Thus, at no time was the veteran 
prejudiced.

The veteran was provided with notice of how VA determines a 
disability rating and effective date, compliant with the 
holding in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) in an April 2006 letter. 

The veteran was afforded VA medical examinations in April 
2006 and December 2006 to obtain an opinion as to whether his 
generalized atherosclerosis, CAD and coronary artery stenosis 
could be directly attributed to service, secondary to 
service-connected DM or PTSD or aggravated by such.  Further 
examination or opinion is not needed on the claim because, at 
a minimum, there is no persuasive and competent evidence that 
the claimed conditions may be associated with the veteran's 
military service or service-connected DM and PTSD.  This is 
discussed in more detail below.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

The veteran alleges that his current generalized 
atherosclerosis, CAD and coronary artery stenosis are either 
the result of his time in service, secondary to his service-
connected DM and PTSD or aggravated by such.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2007).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  See 38 C.F.R. 
§ 3.303(d) (2007).

In order to establish direct service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999). 

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and cardiovascular-renal disease, 
including hypertension, becomes manifest to a degree of 10 
percent or more within 1 year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  See 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1137 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  See 38 C.F.R. § 
3.310 (2007); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  In order to prevail on the issue of secondary 
service connection, the record must show: (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).

The Board acknowledges the veteran has been diagnosed with 
generalized atherosclerosis, CAD and coronary artery 
stenosis, thus satisfying element (1) of Hickson, supra.  It 
is also noted that the veteran is service-connected for DM 
and PTSD, satisfying element (2) under Wallin, supra.

Upon enlistment examination in January 1963, the examiner 
noted the veteran's heart to be normal.  The veteran himself 
also indicated that he was in good health.  See entrance 
examinations, Standard Form (SF) 88 and 89, January 4, 1963.  
There is no evidence that the veteran complained of or was 
treated for generalized atherosclerosis, CAD and/or coronary 
artery stenosis during his time in service.  The veteran was 
discharged from service in December 1965.  Upon examination, 
the veteran's heart was normal and the veteran himself stated 
that he was in a better state of health than when he joined 
the Army.  See discharge examinations, SF 88 and 89, December 
25, 1965.  There is no evidence to support a finding that the 
veteran's generalized atherosclerosis, CAD and coronary 
artery stenosis were present to a compensable degree within 
the first post-service year.  Therefore, service connection 
on a presumptive basis is not warranted.  See 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

In support of his claim, the veteran alleges that he was 
first diagnosed with coronary problems in 1976.  There is no 
medical evidence of record to support this contention.  In 
September 2000, the veteran was diagnosed with 
arteriosclerotic cardiovascular disease, recurrent angina, 
peripheral vascular disease with aortobifemoral bypass, right 
carotid bruit, and hyperlipidemia.  Percutaneous transluminal 
coronary angioplasty of the right coronary artery was 
performed and a history of past and present smoking was 
noted.  DM was not present.  See private treatment record, 
Joseph Chirillo, Jr., M.D., September 6, 2000.  The veteran 
was later diagnosed with DM in September 2002.  See id, 
September 30, 2003.  In October 2003, VA treatment records 
noted the veteran's history of severe CAD with a history of 
an acute myocardial infarction in 1993 and a two-vessel 
coronary artery bypass graft in 1999.  See VA treatment 
record, October 10, 2003.

In July 2005, the veteran submitted a letter authored by Dr. 
Chirillo, Jr., in which it was noted that he had reviewed the 
veteran's medical records and it appeared that his 
atherosclerotic cardiovascular disease was service connected.  
It was also noted that the veteran was exposed to Agent 
Orange during his time in service, which VA attributed as the 
cause of his current DM.  Dr. Chirillo then opined that DM is 
a major risk factor for the development of atherosclerotic 
cardiovascular disease.  It was also noted that the veteran 
suffers from PTSD.  "Ongoing psychological stress is also 
felt to be a contributing factor in the development of 
atherosclerotic cardiovascular disease."  See letter from 
Joseph S. Chirillo, Jr., M.D., July 11, 2005.

Whether a physician provides a basis for his or her medical 
opinion goes to the weight or credibility of the evidence in 
the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  First, the Board notes 
that the statement that the veteran's atherosclerotic 
cardiovascular disease is service connected is a legal 
conclusion.  A medical examiner, no matter how well 
intentioned, cannot provide a legal conclusion.  Service 
connection is determined by the RO and the Board; those duly 
authorized by statute and trained to do so.  Dr. Chirillo's 
statement is in no way binding on the determination of the 
Board.

Second, Dr. Chirillo's July 2005 letter did not provide any 
reasons and bases or authority for his unsupported conclusion 
that the veteran's current atherosclerotic cardiovascular 
disease and CAD are related to his service-connected 
disabilities.  It is also unclear which medical records the 
physician reviewed in conjunction with this assessment.  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims folder and 
the thoroughness and detail of the opinion.  See Prejean v. 
West, 13 Vet. App. 444, 448-49 (2000).  Dr. Chirillo did not 
specify that he had reviewed the veteran's entire claims file 
in conjunction with his assessment.  

Third, the Board notes that the medical opinion provided 
indicates that DM is a major risk factor for the development 
of atherosclerotic cardiovascular disease.  This statement is 
not relevant in the veteran's case, as the medical evidence 
has established that the veteran began suffering from heart 
problems long before he was diagnosed with DM in 2002.  This 
logic also applies to Dr. Chirillo's statement concerning 
PTSD.  The veteran was not diagnosed with PTSD until many 
years after his heart problems began.  As such, Dr. 
Chirillo's statement has limited probative value.  While the 
veteran asserts that he "may have" suffered from PTSD much 
earlier, which led to his heart problems, there is no 
evidence to support this contention.

The Board notes that at the time of his Board hearing, the 
veteran submitted a handwritten copy of a letter he 
apparently sent to Dr. Chirillo requesting a medical nexus 
opinion for his claim.  It appears that someone wrote on the 
same piece of paper "[w]hat I disagree with is the fact that 
they do not seem to want to use DM as a cause of CAD, when it 
is an indisputable fact that DM does indeed cause CAD.  Of 
course other factors such as smoking, hypertension and 
genetics contribute also, but how can they simply ignore DM 
as a major risk factor?"  The signature next to this 
statement is illegible.  In order to be considered as 
legitimate medical evidence, any letter from a physician must 
be typewritten (or at least legible) and on letterhead (or 
otherwise identifiable as to author).  There is no way to 
verify who wrote this statement on the veteran's letter.  
Thus, it is not considered as credible medical evidence.  
Even affording the veteran the full benefit of the doubt that 
this statement is from his primary care physician, as noted 
above, the veteran's DM did not cause his heart 
complications.

The only remaining evidence in support of the veteran's claim 
are lay statements alleging that the veteran's generalized 
atherosclerosis, CAD and/or coronary artery stenosis are 
either the direct result of service, secondary to service-
connected DM and/or PTSD or aggravated by DM and/or PTSD.  
The Board acknowledges that the veteran is competent to give 
evidence about what he experiences; for example, he is 
competent to discuss his symptomatology.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  He is not, however, competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder because he does 
not have the requisite medical knowledge or training.  See 
Rucker v. Brown, 
10 Vet. App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).  

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  In the present case, the Board finds 
the multiple VA examinations to be the most persuasive in 
determining the nature and etiology of the veteran's 
generalized atherosclerosis, CAD and coronary artery 
stenosis.  Each of the VA examiners provided a thorough and 
supported rationale for the conclusions provided and the 
veteran's claims file was reviewed in conjunction with the 
examinations.  See Prejean, supra.

The December 2005 VA peripheral nerves examination report 
again noted the diagnosis of generalized atherosclerosis and 
coronary heart disease secondary to coronary artery stenosis.  
In 2000, the veteran had a coronary artery bypass graft and 
in 2003, underwent a left carotid endarterectomy.  The 
examiner noted the veteran was diagnosed with DM in 2002.  
See VA examination report, December 1, 2005.  

During the April 2006 VA heart examination, the veteran 
reported a history of first having chest pain 20 years ago 
and at that time studies revealed the presence of an old 
myocardial infarction.  He was also diagnosed with 
hyperlipidemia and hypertension at that time.  This was 
followed by the aforementioned 2000 coronary artery bypass 
graft.  In 1997, the veteran had a bypass graft for 
peripheral artery disease.  DM was not diagnosed until 2002.  
The veteran reported no history of problems with 
hyperglycemia prior to that time.  Since the diagnosis, the 
veteran admits he does not follow his diet very strictly.  
The examiner diagnosed the veteran with CAD status post 
myocardial infarction, status post coronary artery bypass 
graft; recurrent angina; hypertension; peripheral artery 
disease status post aortobifemoral bypass surgery; chronic 
calf claudication; carotid artery stenosis status post right 
carotid endarterectomy; DM; hyperlipidemia; and peripheral 
neuropathy.  See VA heart examination report, April 13, 2006.

The examiner noted the veteran's arteriosclerotic 
cardiovascular disease with aortobifemoral bypass in 1997 and 
right carotid endarterectomy delineated an extensive history 
of generalized arteriosclerosis and CAD.  However, the 
history of DM only dated to 2002.  Therefore, it was the 
examiner's opinion that the veteran's atherosclerotic heart 
disease was less likely than not caused by or the result of 
his service-connected DM.  It was also noted that since the 
veteran's condition had not deteriorated drastically since 
the diagnosis of DM, it was less likely than not that the DM 
permanently aggravated the atherosclerotic heart disease.  
Id.

The December 2006 VA heart examination report noted the 
September 2006 private treatment report wherein the veteran's 
cardiovascular risk factors were noted to be: positive 
hypertension; no diabetes; positive type B hyperlipidemia; 
ongoing tobacco use; and positive family history.  The 
examiner stated that the context of the clinical findings 
would indicate an extremely strong genetic and hereditary 
predisposition to atherosclerotic cardiovascular disease.  
Although it was conceded that PTSD may contribute to the 
development of hypertension, it was the examiner's opinion 
that the veteran's generalized atherosclerosis and CAD were 
less likely than not caused by or the result of PTSD.  It was 
also concluded that it was less likely than not that the 
veteran's PTSD permanently aggravated his CAD.  See VA heart 
examination report, December 8, 2006.

In January 2007, an addendum was added to the record to 
clarify and emphasize the previous December 2006 VA 
examination opinion.  The same VA examiner restated that 
although it is generally conceded that PTSD may aggravate 
hypertension, the examiner found no clinical evidence to 
support that PTSD was involved in the etiology and 
development of the veteran's arteriosclerotic cardiovascular 
disease.  The veteran had clinical evidence, both personal 
and familial, of an extremely strong genetic and hereditary 
predisposition to arteriosclerosis, which, in the examiner's 
opinion, was the principal etiological agent for his CAD.  
Therefore, the examiner again concluded that the veteran's 
arteriosclerotic cardiovascular disease and CAD were not 
caused by or the result of his PTSD.  See VA examination 
report addendum, January 16, 2007.

Though the veteran has established that he has a current 
disability and that he is service-connected for DM and PTSD, 
the evidence of record has failed to establish that his 
generalized atherosclerosis, CAD and coronary artery stenosis 
are the direct result of service, secondary to his service-
connected DM and PTSD or aggravated by these service-
connected conditions.  Without credible medical evidence 
establishing a medical nexus between service or the service-
connected conditions, the veteran's claim fails.  See 
Hickson; Wallin, supra.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claim that his generalized 
atherosclerosis, CAD and coronary artery stenosis are related 
to service or service-connected disability.  There is not an 
approximate balance of evidence.  


ORDER

Entitlement to service connection for generalized 
atherosclerosis, CAD and coronary artery stenosis, to include 
as secondary to service-connected DM and PTSD, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


